Case 3:20-cv-04466-VC Document 51-2 Filed 01/07/21 Page 1 of 2




            EXHIBIT 8
0123ÿ5678Case
         9 9883:20-cv-04466-VC
                 799ÿÿÿDocument
                                3ÿ51-2
                                        ÿÿÿ3Filed
                                                ÿ55501/07/21
                                                      878ÿÿÿ1 3Page
                                                                  ÿ5ÿ!ÿ25ÿof12 3"#ÿ$%
                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

 BARROSO, INC., d/b/a/ GUAJILLO                        )
   MEXICAN CUISINE,                                    )
                                                       )
                  Plaintiff,                           )
                                                       )       1:20-cv-632 (LMB/MSN)
          V.                                           )
                                                       )
 TWIN CITY FIRE INSURANCE CO., et al.,                 )
                                                       )
                  Defendants.

                                                ORDER

        For the reasons stated during a telephone conference held on the record with attorneys for

plaintiff Barroso, Inc. ("plaintiff') and defendant Twin City Fire Insurance Co. present, Plaintiffs

Motion for Partial Summary Judgment on the Issue of Coverage [Dkt. No. 17] is DENIED,

Defendant Twin City Fire Insurance Company's Motion for Summary Judgment [Dkt. No. 22] is

GRANTED, and it is hereby

        ORDERED that defendant Commonwealth of Virginia be and is DISMISSED from this

civil action; and it is further

        ORDERED that the Clerk enter judgment under Federal Rule of Civil Procedure 58 in favor

of defendant Twin City Fire Insurance Co.

        The Clerk is directed to forward copies of this Order to counsel of record, and close this

civil action.
                           '1J1.
        Entered this .J..p__ day of November, 2020.

Alexandria, Virginia




                                                             Leonie M. Brinkema         ·
                                                             United States District Judge              . . ·'
